 



Exhibit 10.42

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 



FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (this “Amendment”) is dated as of June 13, 2013,
and is made by and between The Bubble Real Estate Company, LLC, a California
limited liability company (“Lessor”) and Capricor, Inc., a Delaware corporation
(“Lessee”), with reference to the following facts and circumstances:

 

A. Lessor and Lessee executed that certain Lease Agreement dated March 29, 2012
(the “Lease”), for the premises located at 8840 Wilshire Boulevard, 3rd Floor,
Beverly Hills, California 90211 (the “Original Premises”) as described on
Exhibit A thereto.

 

B. Lessor and Lessee have agreed to extend the term of the Lease, redefine the
Leased Premises, and make additional modifications as provided in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lessor and Lessee agree as follows:

 

1.LEASED PREMISES. Article 1 of the Lease is hereby replaced with the following:

 

a.Lessor agrees to lease to Lessee and Lessee agrees to lease from Lessor the
office suite consisting of approximately […***…] rentable square feet located at
8840 Wilshire Boulevard, 2nd Floor, Beverly Hills, California 90211 as described
below and on the floor plan attached hereto as Exhibit C. All references in the
Lease and this Amendment to the “Premises” shall refer to the Premises described
on said Exhibit C. Included in the Lease shall be such furniture and furnishings
located within the Premises which are more particularly identified on Exhibit D,
attached hereto (the “Furnishings”). All references in the Lease and this
Amendment to the “Furnishings” shall refer to the Furnishings described on said
Exhibit D. In addition to the exclusive use of the Premises and the Furnishings,
Lessee shall have the non-exclusive right in common with Lessor’s other lessees
to use all common areas and facilities available on the second floor of the
building in which the Premises are located, all common areas servicing the
building and the conference room located on the 3rd Floor of the building.
Except as otherwise set forth herein or agreed to in writing, Lessee takes the
Premises and the Furnishings in an “as is” condition.

 



  i. Office #254   ii.  Office #255   iii.  Office #256   iv. Office #257   v. 
Office #258   vi. Office #259   vii. Office #260   viii. Office #261   ix.
Office #263

 





1   *Confidential Treatment Requested

 



 

 

 

  x. Office #264   xi. Office #265   xii. Office #266   xiii.  Office #267  
xiv. Office #269

 

 



 

2.TERM: Article 2 of the Lease is hereby replaced with the following:

 

a.2.1 Term: Except as it may be modified by the applicable provisions of this
Lease, the term of this Lease shall commence on July 1, 2013 (the “Commencement
Date”) and shall continue for twenty-four (24) months.

 

b.      2.2Option to Extend Lease Term:

 

(a) Lessee is hereby granted and shall, if not then in default under this Lease,
have an option to extend the term of this Lease for an additional twelve (12)
months (the “Extended Term”) on the same terms, covenants, and conditions
contained in this Lease, except that the rent to be paid by Lessee to Lessor
shall be as identified in paragraph 3.2.

 

(b) This option shall be exercised only by Lessee delivering to Lessor no less
than ninety (90) days before the expiration of the Term of this Lease written
notice of Lessee’s election to exercise the option to extend the Term of this
Lease as provided in this section. This written notice shall be deemed effective
on personal delivery to Lessor.

 

 

3.Rent. Article 3.1 and Article 3.2 of the Lease is hereby replaced with the
following:

 

a.     3.1During Term: Commencing on the Commencement Date, Lessee agrees to pay
Lessor as rent for the Premises and the Furnishings (as identified in paragraph
1 of the Lease and on the attached Exhibit C and Exhibit D, respectively, the
sum of $16,620 per month, for months 1-12 of the Term and $17,285 for months
13-24 payable at the beginning of each month (“Monthly Rent”). Lessee’s first
payment shall include one month’s full rent plus $7,640, which amount shall
increase Lessee’s existing security deposit so as to equal $16,620. Should the
Commencement Date occur on a day other than the first day of a calendar month,
Lessee shall be liable for the payment of the Monthly Rent and any additional
charges due for said partial month on a prorated basis based upon a thirty (30)
day month.

 

b.     3.2During Extended Term: If Lessee exercises the option to extend the
term of this Lease, Lessee agrees to pay Lessor as Monthly Rent for the
Premises, the sum of $17,976 commencing at the commencement of the extended Term

 

4.Parking: Lessee shall be entitled to a single reserved parking space at no
additional charge.

 



2

 

 

5.Improvements: Lessor shall provide the following improvements prior to the
Commencement Date:

·replace all carpet within the Leased Premises and the common areas within the
Premises;

·paint the Premises and all areas in the suite in which the Premises are
located, as necessary;

·construct a half-wall separating offices 269 and 267 from offices 268 and 270;

·replace the window treatments in office 254 with window treatments reasonably
acceptable to tenant;

·repair the wood on the desks and tops surrounding the desk areas (or install
new desktops) as may be agreed to by the parties.

 

6.Reaffirmation. As modified hereby, the Lease is reaffirmed and ratified by the
parties in its entirety.

 

 

LESSOR   LESSEE         The Bubble Real Estate Company, LLC,   Capricor, Inc., a
California limited liability company   a Delaware corporation                  
      By     /s/ Bill Sheinberg_____________   By    /s/ Linda
Marban____________                 Name: __Bill Sheinberg   Name: __Linda Marban
                Title:__Member   Title:___ CEO

 





3

 

 

